                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  RAUL MENDEZ,
                                                Case No. 1:16-cv-00425-DCN
         Plaintiff,
                                                MEMORANDUM DECISION AND
         v.                                     ORDER

  COMMUNITY HEALTH CLINICS,
  INC, dba TERRY REILLY HEALTH
  SERVICES,

         Defendants.


                                 I. INTRODUCTION

      Pending before the Court are various motions filed by the parties in this case.

Plaintiff Raul Mendez filed a Motion to Compel (Dkt. 39) and a Motion for

Reconsideration (Dkt. 41) of one of the Court’s prior orders. Defendants filed a Motion to

Dismiss or in the alternative, a Motion to Compel Deposition and Sanctions. Dkt. 43.

      Having reviewed the record, the Court finds that the parties have adequately

presented the facts and legal arguments in the briefs. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court decides the pending motions on the

record and without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

                      II. FACTUAL AND PROCEDURAL BACKGROUND

      Mendez filed this case against Community Health Services, Inc. (“Community

Health”) as a pro se litigant on September 20, 2016. Dkt. 2. In his Complaint, Mendez


MEMORANDUM DECISION AND ORDER – 1
generally alleges that Community Health discriminated against him on the basis of race,

color, and national origin.

       The three pending motions are somewhat related, and while the Court will analyze

each individually below, a broad overview is helpful.

       On May 9, 2019, Mendez filed a Motion to Compel. Dkt. 39. In his Motion, Mendez

asserts that Community Health failed to respond to various discovery requests. Community

Health did not timely respond to his Motion to Compel.

       A few weeks later, on May 29, 2019, the Court issued a Memorandum Decision and

Order denying Mendez’s Motion to Amend. Dkt. 40. In short, Mendez had moved (see

Dkt. 36) to amend his Complaint to add a retaliation claim under the First Amendment.

The Court ruled, however, that Mendez’s motion was untimely and that he could not justify

the substantial delay. Dkt. 40, at 5-6.

       Mendez then filed a Motion for Reconsideration (Dkt. 41) asking the Court to

reconsider its decision denying his Motion to Amend. Referring to his pending Motion to

Compel, Mendez argues that reconsideration is warranted because he was “not aware of all

the relevant facts that allow for a retaliation claim under the First Amendment because

Defendant has refused to comply with Mr. Mendez[’s] diligent efforts to seek discovery.”

Dkt. 41, at 4.

       Defendants then filed a Motion to Dismiss or in the Alternative, Motion to Compel

Deposition and for Sanctions (Dkt. 43) alleging that Mendez failed to appear for his

scheduled deposition. Mendez’s response to this allegation is, again, that he did not appear

for his deposition because Community Health had yet to provide the discovery he requested


MEMORANDUM DECISION AND ORDER – 2
and without that, he was not prepared to move forward with a deposition.

       Community Health then belatedly responded to Mendez’s Motion to Compel (Dkt.

46). Each motion is now ripe for adjudication.

                                        III. ANALYSIS

       A. Motion to Compel (Dkt. 39)

       As noted, Mendez filed this motion due to Community Health’s purported failure to

respond to various discovery requests. In short, Mendez served Interrogatories, Requests

for Admissions, and Requests for Production on Community Health on April 4, 2019.

Responses were due May 5, 2019. As of the date of filing (May 9, 2019), Mendez had not

received any response. In light of this failure, Mendez asked that the Court compel

Community Health to respond.

       Community Health failed to respond to Mendez’s Motion to Compel in a timely

manner. Instead, almost three months later—and after the other motions mentioned above

had been filed—it filed a response simply saying that on July 15, 2019, it responded to all

of Mendez’s requests and as a result, his motion is moot. Community Health also indicated

that “many of the documents provided were duplicates of materials already produced by

Terry Reilly in its Initial Disclosures.” Dkt. 46, at 1. This short and untimely explanation

is hardly sufficient, but Community Health’s response notwithstanding, its’ discovery

responses were still over two months late. Additionally, at the very least, Community

Health should have coordinated with Mendez at the time of the event and indicated the

reasons for the delay—whether it had objections, needed additional time to gather

documents, etc. Simply failing to follow the Federal Rules of Civil Procedure (“Rules”),


MEMORANDUM DECISION AND ORDER – 3
however, flies in the face of the Court’s expectation that parties adhere to principles of fair

play in litigation.

        Mendez responds to Community Health’s explanation by noting that the Rules

outline that when served with interrogatories, “[t]he responding party must serve its

answers and any objections within 30 days after being served” and that “a shorter or longer

time may be stipulated to . . . or be ordered by the court.” Fed. R. Civ. P. 33(b)(2). See also

34(b)(2)(A) (“The party to whom the request [for production] is directed must respond in

writing within 30 days after being served” and that “a shorter or longer time may be

stipulated to . . . or ordered by the Court.” Additionally, under Rule 36, if a party fails to

respond within 30 days to a request for admission, the “matter is admitted.” Fed. R. Civ.

P. 36(a)(3). In all respects Mendez is correct.

        Community Health has wholly failed to provide any justification or explanation for

its failure to timely respond to Mendez’s discovery requests. Neither party asserts that they

stipulated to a different timeframe and no extension of time was sought from the Court.1

Accordingly, Mendez’s Request for Admissions are deemed admitted.

        As to the Interrogatories and Requests for Production: certain information may be

deemed admitted or waived, however, the Court cannot rule on those issues at this time.2


1
 Mendez takes issue with some deadlines overall, but the Court has reset those on numerous occasions.
The Court, therefore, is not concerned with any of those dates themselves, but with the fact that Community
Health did not respond within the required 30-day timeframe.
2
 The problem here is that beyond Community Health’s assertion that they complied on July 15, 2019—
and that many of the documents were duplicative of material already produced—the Court does not know
what, if anything, was actually duplicative and/or had already been disclosed. Accordingly, the Court
cannot determine if certain information is “admitted,” or “waived” without additional information.
Furthermore, Community Health’s assertion that “the Federal Rules of Civil Procedure . . . do not require


MEMORANDUM DECISION AND ORDER – 4
        Because substantial time has elapsed since the filing of this motion, for all intents

and purposes, the issue is likely moot. Nonetheless, Mendez’s Motion to Compel is

GRANTED. Community Health must fully and fairly respond to Mendez’s discovery

request or seek other relief (e.g., a protective order). The Court will determine at a later

time, what other evidence or information—if any—is deemed admitted or waived.

        B. Motion for Reconsideration (Dkt. 41)

        A federal court has the “inherent procedural power to reconsider, rescind, or modify

an interlocutory order for cause seen by it to be sufficient.” City of Los Angeles, Harbor

Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (internal quotation

marks omitted). A motion for reconsideration is “appropriate if the district court (1) is

presented with newly discovered evidence, (2) committed clear error or the initial decision

was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “[A]

motion for reconsideration should not be granted, absent highly unusual circumstances.”

Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999).

        A motion for reconsideration may not be used to raise arguments or present evidence

for the first time when they could reasonably have been raised earlier in the litigation. Id.;

Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).


that a responding party provide good cause to the serving party to explain delays”—while procedurally
true—disregards the fact that compliance is nonetheless required within 30 days. Additionally, assuming
arguendo that much of the requested information was duplicative, it would have been fairly easy to comply
with the requests in a timely manner. Lastly, whether the Rules require it or not, Community Health should
have at least provided the Court with some justification or explanation for its failure to timely comply.
Maybe Community Health had valid reasons for its timing? Maybe not. The Court simply does not know
because Community Health has provided so few details about the events in question.


MEMORANDUM DECISION AND ORDER – 5
       Mendez begins his Motion for Reconsideration of the Court’s prior order denying

his Motion to Amend by asserting that, procedurally, he has a right to amend under Rule

15 and should be allowed to exercise that right in this case. This reading of Rule 15 is not

exactly accurate. While it is true that parties are afforded an opportunity to amend “as a

matter of right” under Rule 15(a), that window is fairly short, happens early on in the case,

and correlates to actions taken by defendants. See Fed. R. Civ. P. 15(a)(1).

       Because Mendez filed his Motion to Amend Complaint after the Court’s case

management deadline to amend has passed, the motion is governed by Rule 16 as opposed

to Rule 15. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir.

1992). Thus, while Mendez is correct that under Rule 15, early in the case, leave to amend

a pleading “shall be freely given when justice so requires,” his Motion to Amend was filed

later in the case and is governed by Rule 16’s good cause inquiry, which focuses primarily

on “the diligence of the party seeking the amendment.” Id. at 609. If there is good cause to

amend, the Court then undertakes a Rule 15 inquiry as well. Id. at 607–08.

       Turning to the substance of Mendez’s Motion for Reconsideration, the Court finds

that none of the limited circumstances under which reconsideration is allowed are

warranted in this case.

       As mentioned, Mendez first complains of Defendant’s failure to comply with

discovery as a reason justifying reconsideration. However, there is no correlation between

the two. Discovery obligations or failures aside, this does not excuse Mendez’s failure to

seek leave of the Court to amend until more than one year after the requisite deadline (and

almost 18 months after an “initial” Rule 15 Amendment would have been appropriate).


MEMORANDUM DECISION AND ORDER – 6
       Next, Mendez asserts that the Court erred in comparing his current request to add a

retaliation claim under the First Amendment with his already dismissed claim for

retaliation under the False Claims Act. However, to clarify its previous decision, the Court

was not implying that the two claims were the same and for that reason Mendez could not

amend. Rather, the Court was pointing out that by including a retaliation claim under the

False Claims Act in his original Complaint, Mendez had knowledge of facts relative to

retaliatory conduct—however framed—and that, contrary to his assertion, he could have

brought a First Amendment claim long before he did.

       Finally, Mendez argues that he is a public employee and had a property interest in

his employment. This argument was not raised in Mendez’s Motion to Amend, does not

bear on any of the reconsideration factors and must, therefore, must be dismissed. See Kona

Enterprises, Inc., 229 F.3d at 890 (finding that a motion to reconsider “may not be used to

raise arguments or present evidence for the first time when they could reasonably have

been raised earlier in the litigation”).

       In summary, the Court has reviewed Mendez’s Motion for Reconsideration, as well

as its prior decision, and finds there is no basis to reconsider its findings. Mendez’s Motion

for Reconsideration is DENIED. He will not be allowed to file an amended complaint.

       C. Motion to Dismiss/Compel/ Sanctions (Dkt. 43)

       In this Motion, Community Health outlines that Mendez was scheduled to appear

for his deposition on May 23, 2019, at 9:00 a.m. at the law firm of Morrow & Fischer,

PLLC but, without explanation, did not appear. Dkt. 43-1, at 2–3. At the time, Mendez did

not provide any justification for this failure. Community Health asks for case-terminating


MEMORANDUM DECISION AND ORDER – 7
sanctions, or at the very least, an order compelling Mendez to appear for his deposition.

Additionally, Community Health seeks reimbursement of the expenses it paid the Court

Reporter the day Mendez failed to appear—$236.59. Id. at 3.

       In response, Mendez explains that he did not show up for his deposition because he

had yet to receive responses to his discovery requests.

       Case-terminating sanctions—such as dismissal—are “harsh” and should “be

imposed only in extreme circumstances.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th

Cir. 1986). Failure to appear for a deposition is not a circumstance that warrants full

dismissal of a case. That said, Mendez’s “tit-for-tat” behavior—that he didn’t need to

appear as scheduled because Community Health hasn’t responded to his discovery

requests—is not appropriate.

       At the very least, Mendez should have reached out to opposing counsel with his

concerns and/or stated that he could not proceed until his Motion to Compel was ruled on

by the Court. Mendez’s behavior—simply doing nothing—is not in line with the Court’s

expectations of fair play in litigation between parties. Accordingly, Community Health’s

Motion to Compel attendance is GRANTED. The parties shall work together to find a

suitable date and time that works for both parties to hold Mendez’s deposition. Mendez

shall appear for the deposition or face sanctions.

       D. Remedies

       Based on the analysis above, the Court finds that both Mendez and Community

Health are entitled to monetary sanctions.




MEMORANDUM DECISION AND ORDER – 8
       Under Rule 37, Community Health is entitled to a remedy for Mendez’s failure to

appear at his deposition as scheduled. Community Health has not asked for attorney’s fees,

but simply the reimbursement for the court reporter—a fee of $236.59. The Court finds

that this amount is an appropriate fee.

       That said, Mendez is also entitled to an award for Community Health’s failure to

timely respond to discovery. Under Rule 37, an appropriate sanction for failing to respond

to discovery—aside from the information being admitted or waived—is to “pay the

reasonable expenses, including attorney’s fees, caused by the failure, unless the failure was

substantially justified or other circumstances make an award of expenses unjust.” Fed. R.

Civ. P. 37(d)(3).

       Community Health should have responded—or at a minimum, taken some action—

to comply with Mendez’s discovery requests. The Court finds that because Mendez was

forced to file a Motion to Compel, and Community Health has not justified its failure in

any way, a small monetary award is appropriate. Mendez is not an attorney and does not

have an hourly rate, thus this amount is difficult to calculate. Accordingly, the Court will

waive the reimbursement of $236.59 that Mendez owes to Community Health. This will

act as Community Health’s “sanction” for not timely complying with Mendez’s discovery

requests.

                                          IV. ORDER

       THE COURT HEREBY ORDERS THAT:

       1.     Mendez’s Motion to Compel (Dkt. 39) is GRANTED. The Requests for

       Admission are deemed admitted. Additionally, Community Health must fully


MEMORANDUM DECISION AND ORDER – 9
    comply with all other discovery requests Mendez has already propounded on it. New

    discovery requests will not be allowed.

    2.      Mendez’s Motion for Reconsideration (Dkt. 41) is DENIED.

    3.      Community Health’s Motion to Dismiss or in the alternative, Motion to

    Compel Deposition and Sanctions (Dkt. 43) is GRANTED in PART and DENIED

    in PART as outlined above. Mendez must appear for his deposition when scheduled.

    4.      Insofar as the prior scheduling deadlines in this case have long elapsed,

    certain modifications are necessary. The Court does not know, but assumes that all

    relevant fact and expert discovery has been completed except for Mendez’s

    deposition and any outstanding discovery propounded by Mendez. Should either

    party require a modification to the schedule below and/or require that other dates in

    this case be reset, they should contact my law clerk, Bennett Briggs.

         A. Mendez’s deposition shall take place on or before February 29, 2020.

         B. The Dispositive Motion Deadline shall be March 31, 2020.


                                              DATED: January 22, 2020


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 10
